Name: Commission Regulation (EEC) No 2823/78 of 30 November 1978 amending Annex III to Regulation (EEC) No 2054/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 334/84 Official Journal of the European Communities 1 . 12. 78 COMMISSION REGULATION (EEC) No 2823/78 of 30 November 1978 amending Annex III to Regulation (EEC) No 2054/76 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (I), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Whereas in Annex III to Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to non-member countries of skimmed-milk powder held by intervention agencies and intended for use as feed (3), as last amended by Regulation (EEC) No 2413/78 (4), the first denaturing method specified is the addition of 1 % bloodmeal and 1 % deodorized fishmeal ; Whereas it has been found that on importation into Spain the customs authorities will accept the skim ­ med-milk powder concerned only if it has been dena ­ tured with non-decdorized fishmeal ; whereas, in order to avoid difficulties, Annex III to Regulation (EEC) No 2054/76 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 In the first sentence of section I of Annex III to Regu ­ lation (EEC) No 2054/76, the word 'deodorized' is replaced by 'non-deodorized'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However it shall apply, at the request of the parties concerned, to quantities of skimmed-milk powder for which contracts as referred to in Article 3 (4) of Regu ­ lation (EEC) No 2054/76 have been concluded before this date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148, 28 . 6 . 1968, p. 13 . I2) OJ No L 204, 28 . 7. 1978, p. 6 . (3) OJ No L 228, 20. 8 . 1976, p. 17. (4) OJ No L 292, 18 . 10 . 1978 , p. 16 .